Citation Nr: 0429048	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  98-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, evaluated as 10 percent disabling effective January 
23, 1997 and 20 percent disabling effective January 24, 1997.  

2.  Entitlement to a higher initial rating for tinea 
versicolor, evaluated as noncompensable effective November 
14, 1997 and 10 percent disabling effective April 26, 2004.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to December 
1988, with additional verified prior active service of three 
years, nine months, and 29 days.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 RO decision, which granted a 10 
percent rating for a low back disorder, effective in January 
1997.  The veteran appealed for an increased rating.  

This case also comes to the Board on appeal from a June 1998 
RO decision, which granted service connection and a 
noncompensable rating for tinea versicolor, effective 
November 14, 1997.  The veteran appealed for a higher rating.  

Then, in an April 2004 decision, the RO granted a 20 percent 
rating for the low back disorder, effective in January 1997.  
Further, in a June 2004 decision, the RO granted a 10 percent 
rating for tinea versicolor, effective April 26, 2004.  The 
veteran continued his appeal for higher ratings for the low 
back and skin disabilities.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes that in a statement received by the RO in 
July 2004 and by the Board in September 2004, the veteran 
indicates that a recent award in disability compensation 
benefits did not include additional benefits for his 
dependent spouse and child.  He desires that an adjustment be 
made on his retroactive compensation.  This issue is not 
properly before the Board and is thus referred to the RO for 
further appropriate consideration. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

The veteran disagrees with the currently assigned ratings for 
his service-connected low back disorder and tinea versicolor, 
contending that higher ratings are warranted.  

First, it appears that from a preliminary review of the 
record the RO has not sought all pertinent VA treatment 
records of the veteran.  In particular, it is noted that in 
statements and medical release forms received in January 1997 
and November 1997, the veteran indicated that he received 
treatment regarding his back at the VA outpatient clinic in 
"Pomona," New York, from 1996 through 1997.  Additionally, 
in a February 2003 statement, the veteran indicated that he 
had been treated at the Bronx VA Medical Center for "various 
injuries" between 1997 and 1998.  He referred to injuries of 
the back, among others.  

Therefore, the AMC should obtain these VA records and any 
additional records pertinent to treatment of low back and 
skin disabilities identified by the veteran.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Only in the event that a review of 
these records indicates a worsening of the veteran's current 
low back and/or skin conditions (i.e., since his last VA 
examination), the RO should order a contemporaneous 
examination.  

Second, on VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in October 1998, the veteran indicated a 
desire to appear at a hearing at the RO before a local 
hearing officer.  He was scheduled for such hearing in March 
1999, but he failed to appear.  Then, in a statement dated in 
July 1999 and received at the RO in August 1999, the veteran 
requested a hearing with the Board of Veterans' Appeals.  
However, the RO did not thereafter acknowledge this request, 
and the veteran did not again refer to such request.  In any 
case, for due process reasons, the AMC should contact the 
veteran to determine whether he still desired a personal 
hearing before a Veterans Law Judge.  If so, the AMC should 
ascertain whether he preferred a hearing at the RO, either 
via a videoconference hearing conducted by a Veterans Law 
Judge or before a traveling Veterans Law Judge, or a hearing 
at the offices of the Board in Washington, DC.  

Accordingly, the case is REMANDED for the following:

1.  The AMC should appropriately contact 
the veteran and request the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for low back and skin 
complaints.  After receiving this 
information and any necessary releases, 
the AMC should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.  
This includes all pertinent treatment 
records from the Bronx VA Medical Center 
beginning in 1997 and from the VA 
outpatient clinic in "Pomona," New 
York, beginning in 1996.  

2.  Only if otherwise indicated by the 
record, the AMC should arrange for the 
veteran to be afforded an appropriate VA 
examination or examinations to determine 
the current nature and severity of the 
service-connected low back disorder 
and/or tinea versicolor.  The claims 
folder must be provided to the examiner 
and review of pertinent documents therein 
should be reflected in the completed 
examination report.  All necessary tests 
and studies should be accomplished, and 
all clinical findings in regard to 
evaluating the veteran's low back and 
tinea versicolor in accordance with 
applicable rating criteria, should be set 
forth in the report.  

3.  Upon completion of the foregoing, the 
AMC should re-adjudicate the veteran's 
claims of a higher rating for the 
service-connected low back disorder and 
tinea 


versicolor, consistent with Fenderson v. 
West, 12 Vet. App. 119 (1999) as applied 
to the skin claim.  Such determinations 
should be based on a review of the entire 
evidentiary record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the AMC should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

4.  The AMC should contact the veteran to 
clarify whether he desires a hearing 
before a Veterans Law Judge.  If so, the 
AMC should determine whether he desires a 
videoconference hearing at the RO before 
a Veterans Law Judge sitting in 
Washington, DC; a hearing at the RO 
before a traveling Veterans Law Judge; or 
a hearing at the offices of the Board in 
Washington, DC, before a Veterans Law 
Judge.  Where the veteran has requested a 
hearing at the RO, the AMC should 
schedule him accordingly and thereafter 
return the claims file to the Board.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice but 
he has the right to submit additional evidence and argument 
on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


